internal_revenue_service national_office technical_advice_memorandum date third party communication none date of communication not applicable tam-116657-05 number release date index uil no case-mis no --------------------------------------------------------------------------------------------------------------------- ---------------------------- taxpayer's name taxpayer's address taxpayer's identification no date of conference legend ----------------------------------------------------------- ------------------------- ------------------ ------------------------------- ---------------- - date taxpayer ------------------------------------------------------------ issue for purposes of apportioning partner-level interest_expense under the fair_market_value_method pursuant to temp sec_1_861-9t and sec_1_861-9t does taxpayer include its proportionate share of the gross assets of the partnerships or the net value of its equity partnership interests conclusion the aggregate rule_of temp sec_1_861-9t in conjunction with temp sec_1_861-9t requires taxpayer to include its proportionate share of the gross assets of the partnerships for purposes of apportioning both its distributive_share of partnership_interest expense and its partner-level interest_expense tam-116657-05 facts taxpayer is a publicly traded u s_corporation taxpayer and its affiliated u s subsidiaries file their u s federal_income_tax return on a consolidated basis taxpayer’s consolidated_group apportions its interest_expense for sec_864 purposes under the fair_market_value_method taxpayer and its affiliates own percent of several domestic partnerships the partnerships’ sole activity is to manage and hold the stock of lower-tier controlled and non-controlled foreign_corporations several of the partnerships incur interest_expense on debt owed to a member of taxpayer’s affiliated_group in addition taxpayer and its affiliates incur interest_expense of their own in computing its foreign_tax_credit_limitation under sec_904 taxpayer apportions its distributive_share of partnership_interest expense based on the combined fair market values of the gross assets of the u s consolidated_group including the group’s proportionate share percent of the gross assets of the partnerships with respect to apportioning the interest_expense incurred directly by taxpayer and its affiliates however taxpayer takes into account only its net equity interests in the partnerships ie the gross partnership asset values less partnership liabilities as a result of this valuation approach taxpayer reduces the asset value of the partnerships and the amount of interest_expense apportioned to foreign_source_income since the partnerships generate solely foreign_source_income thereby increasing its overall foreign_tax_credit_limitation law and analysis sec_901 allows a credit for foreign_income_war_profits_and_excess_profits_taxes paid or deemed paid_by qualifying taxpayers that elect the foreign_tax_credit in lieu of a deduction under sec_164 sec_904 limits a taxpayer’s foreign_tax_credit to an amount equal to the pre-credit u s tax on the taxpayer’s foreign source taxable_income in each of the taxpayer’s separate categories described in sec_904 sec_861 sec_862 and sec_863 provide that taxable_income attributable to gross_income from domestic or foreign sources shall be determined by deducting the expenses losses and other deductions properly apportioned or allocated thereto and a ratable part of any expenses losses and other deductions that cannot be definitely allocated to some item or class_of_gross_income in the case of interest_expense as is relevant here sec_864 specifically requires that all allocations and apportionments of interest_expense be made on the basis of assets not gross_income under the asset method interest_expense is apportioned between or among statutory and residual groupings of gross_income in proportion to the average total values of assets within each such grouping for the taxable_year temp sec_1 9t g i for this purpose taxpayers may elect to value assets based on their fair tam-116657-05 market_value tax book_value or alternative_tax book_value for tax years beginning on or after date temp sec_1_861-8t and l 861-9t g ii the application of the fair_market_value_method fmv method requires compliance with a number of regulatory requirements first temp sec_1_861-9t requires the taxpayer to determine the aggregate value of its assets including stock in foreign subsidiaries and all other assets in the case of a publicly traded corporation aggregate asset value is equal to stock value increased by the liabilities of the taxpayer owed to unrelated persons and its pro_rata share of liabilities of related_persons owed to unrelated persons second temp sec_1_861-9t requires the taxpayer to determine the value of all tangible assets held by the taxpayer and its pro_rata share of such assets held by related_persons excluding stock or indebtedness in such related_persons in applying these fmv method requirements to an interest in a partnership certain apportionment rules apply interest_expense incurred by a partnership must be apportioned under the regime established by temp sec_1_861-9t in that regard temp sec_1_861-9t generally adopts an aggregate or look- through approach to apportioning a partner’s distributive_share of interest_expense incurred by the partnership subsection e provides the general_rule that a partner’s distributive_share of the interest_expense of a partnership is considered related to all income-producing activities and assets of the partner likewise subsection e in accordance with the aggregate approach requires that a corporate_partner whose direct or indirect interest in the partnership is ten percent or more must apportion its distributive_share of partnership_interest expense by reference to the partner’s assets including the partner’s pro_rata share of the partnership assets under the rules of temp sec_1_861-9t however limited partners and corporate general partners with a less-than-ten-percent partnership_interest are excepted from aggregate treatment in such cases subsection e treats the partnership as an entity for interest_expense apportionment purposes subsection e i provides that a limited_partner or corporate general_partner whose interest in the partnership is less than ten percent shall directly allocate its distributive_share of partnership_interest expense to its distributive_share of partnership gross_income for purposes of allocating other interest_expense incurred directly by the less- than-ten-percent partner subsection e ii explicitly provides that the relevant asset is the partner’s interest in the partnership rather than the partner’s share of the partnership assets temp sec_1_861-9t does not explicitly provide for either aggregate or entity treatment of partnership interests for purposes of apportioning interest_expense incurred directly by a ten-percent-or-greater partner the rule requiring entity treatment for partners with small percentage interests is a rule_of administrative convenience that is less-than-ten-percent interests are considered passive portfolio investments generally such partners have little or no influence over management or financing decisions of the partnership the regulations acknowledge the difficulty that would be involved if minority partners were required to apportion either direct or partnership-level interest_expense on the basis of total assets including tam-116657-05 anything other than the net value of the partner’s interest in the partnership or on the basis of their distributive_share of partnership gross_income respectively this entity treatment for portfolio investors is in contrast to the general aggregate approach taken with respect to larger interests in a partnership thus while the regulation does not explicitly so state the more logical and consistent reading is that such ten-percent-or- greater partners should apportion directly-incurred interest_expense in the same manner as their distributive_share of partnership_interest expense on the basis of all assets including their proportionate share of partnership assets this result is consistent with the premise underlying the fmv methodology namely that interest_expense is apportioned on the basis of all of the taxpayer’s income-generating assets asset value is essentially a surrogate for the income produced over time by a taxpayer’s assets to which its interest_expense is directly related this rationale suggests that tangible assets should be valued on a gross rather than a net_basis accordingly in apportioning interest_expense using the fmv methodology the value of substantial interests in a partnership should reflect the taxpayer’s share of the partnership’s gross assets taxpayer asserts that its interests in its wholly-owned partnerships are more appropriately valued on a net equity basis taxpayer points out that interest_expense is deemed fungible with respect to income generated by the assets of the taxpayer as defined in temp sec_1_861-11 sec_1_861-11t and sec_1504 of the code because fungibility does not extend beyond the border of the taxpayer to a partnership entity taxpayer asserts that the relevant asset for purposes of apportioning partner-level interest_expense is its equity_interest in a partnership reduced by its share of partnership liabilities we disagree the fungibility principle requires all of taxpayer’s assets to be included for purposes of apportioning interest_expense in this case taxpayer does not dispute that its interest in the partnerships are assets that must be included in the overall asset pool to which both its partnership and partner-level interest_expense relate thus fungibility is not in question the issue for resolution here is instead whether an aggregate or entity approach applies in valuing the partnership_interest for apportionment purposes taxpayer also notes that in the corporate context asset look-through generally does not occur unless a taxpayer own sec_80 percent or more of a corporation’s stock temp sec_1_861-11t however the interest_expense apportionment regulations clearly treat partnerships differently than corporations temp sec_1 9t e provides that look-through is the general_rule for partnerships sec_1 9t e an exception to the general_rule applies the entity non-look-through approach to interests of a less-than-ten-percent partner thus in the partnership area look-through occurs at the ten percent and above mark passive net equity treatment occurs below the ten percent ownership threshold based on the above analysis taxpayer must include its proportionate share of the gross assets of its wholly-owned partnerships for purposes of apportioning both its distributive_share of partnership_interest expense and its partner-level interest_expense tam-116657-05 caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 of the code provides that it may not be used or cited as precedent
